Exhibit 10.2
 
AMENDMENT NO. 3 TO THE CREDIT AGREEMENT AND AMENDMENT NO. 1 TO THE GUARANTY
 
AMENDMENT NO. 3, dated as of February 19, 2013, by and among IMMUCOR, INC., a
Georgia corporation (the “Borrower”), IVD INTERMEDIATE HOLDINGS B INC., a
Delaware corporation (“Holdings”), the Subsidiary Guarantor, CITIGROUP GLOBAL
MARKETS INC., J.P. MORGAN SECURITIES LLC AND UBS SECURITIES LLC (collectively,
the “Lead Arrangers”), and CITIBANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement, dated as of
August 19, 2011 (as amended on August 21, 2012 and as further amended, restated,
modified or supplemented from time to time, the “Credit Agreement”), among the
Borrower, Holdings, Citibank, N.A., as administrative agent and as collateral
agent under the Loan Documents, Swing Line Lender and L/C Issuer, each lender
from time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), and the other parties from time to time party thereto (“Amendment No.
3”); and AMENDMENT NO. 1, dated as of February 19, 2013, to the Guaranty, dated
as of August 19, 2011 (the “Guaranty”), among Holdings, the other guarantors
named therein and the Administrative Agent (“Amendment No. 1”, and together with
Amendment No. 3, this “Amendment”).  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement
or the Guaranty, as applicable.
 
WHEREAS, Section 10.01 of the Credit Agreement permits amendment of the Credit
Agreement with consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant replacement term loan tranche to permit the refinancing
of all outstanding Term Loans of any Class with a replacement term loan tranche
thereunder;
 
WHEREAS, pursuant to the second paragraph of Section 10.01 of the Credit
Agreement, the Borrower desires to create a new Class of Term B-2 Loans under
the Credit Agreement having identical terms with, having the same rights and
obligations under the Loan Documents as and in the same aggregate principal
amount as the Term B-1 Loans, as set forth in the Credit Agreement and Loan
Documents, except as such terms are amended hereby;
 
WHEREAS, each Term Lender that executes and delivers a consent to this Amendment
substantially in the form of Exhibit A hereto (a “Consent”) shall be deemed,
upon effectiveness of this Amendment, to have exchanged all (or such lesser
amount allocated to it by the Lead Arrangers) of its Term B-1 Loans for Term B-2
Loans, and such Lender shall thereafter become a Term B-2 Lender;
 
WHEREAS, pursuant to Section 10.01(c) of the Credit Agreement, the Borrower
desires to amend the Credit Agreement to decrease the rate of interest
applicable to the Revolving Credit Loans and each Revolving Credit Lender
directly affected thereby has delivered a consent hereto;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit B hereto (a “Joinder”) as an Additional
Term B-2 Lender will make Additional Term B-2 Loans in the amount set forth on
the signature page of such Person’s Joinder on the effective date of this
Amendment to the Borrower, the proceeds of which will be used by the Borrower to
repay in full the outstanding principal amount of Non-Exchanged Term B-1 Loans;
 
WHEREAS, the Borrower shall pay to each Term Lender substantially concurrently
with the effectiveness of this Amendment (i) all accrued and unpaid interest on
its Term B-1 Loans to, but not including, the date of effectiveness of this
Amendment, and (ii) a prepayment premium of 1.00% of the amount of Term B-1
Loans held by such Term Lender immediately prior to giving effect to this
Amendment (and excluding, for the avoidance of doubt, any loans that may be
incurred pursuant to Amendment No. 2) as contemplated by Section 2.05(a)(v) of
the Credit Agreement;
 
WHEREAS, the Loan Parties and Required Lenders (after giving effect to the
exchange of Term B-1 Loans into Term B-2 Loans and the borrowing of the
Additional Term B-2 Loans) wish to make certain other amendments set forth in
Section 2 below pursuant to amendments authorized by Section 10.01 of the Credit
Agreement;
 
WHEREAS, Amendment No. 2 to the Credit Agreement, dated as of January 25, 2013
(as amended, restated, modified or supplemented from time to time, “Amendment
No. 2”), among the Borrower, Holdings, the Subsidiary Guarantor, Citigroup
Global Markets Inc., J.P. Morgan Securities LLC and the Administrative Agent,
together with any joinder to Amendment No. 2, will be amended and restated
substantially contemporaneously with the execution of this Amendment and the
amendments to the Credit Agreement set forth in Amendment No. 2 will become
effective only after the Amendment No. 3 Effective Date;
 
WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Loan Parties
desire to amend the Credit Agreement and the Guaranty to reflect changes to the
Guaranteed Obligations thereunder of the respective Loan Parties;
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
 
Section 1.                      Amendments Relating to Term B-2 Loans and
Revolving Credit Commitments.
 
Effective as of the Amendment No. 3 Effective Date, the Credit Agreement is
hereby amended as follows (to the extent necessary to permit the borrowing of
the Incremental Amount, such amendments are made with the consent of the
Required Lenders after giving effect to the exchange of Term B-1 Loans into Term
B-2 Loans and the borrowing of the Additional Term B-2 Loans excluding the
Incremental Amount):
 
 
-2-

--------------------------------------------------------------------------------

 
 
(a)           The Preamble of the Credit Agreement is hereby amended and
restated by inserting the words “(as amended by Amendment No. 1 on August 21,
2012 and as further amended by Amendment No. 3 on February 19, 2013),” following
the words “August 19, 2011”.
 
(b)           The following defined terms shall be added to Section 1.01 of the
Credit Agreement in alphabetical order:
 
“Additional Term B-2 Commitment” means, with respect to an Additional Term B-2
Lender, the commitment of such Additional Term B-2 Lender to make an Additional
Term B-2 Loan on the Amendment No. 3 Effective Date, in the amount set forth on
the joinder agreement of such Additional Term B-2 Lender to Amendment No.
3.  The aggregate amount of the Additional Term B-2 Commitments of all
Additional Term B-2 Lenders on the Amendment No. 3 Effective Date shall equal
(i) the outstanding aggregate principal amount of Non-Exchanged Term B-1 Loans
plus (ii) $6,000,000 (the amount in this clause (ii), the “Incremental Amount”)
in premium, accrued interest and related fees and expenses payable in connection
with the replacement of the Term B-1 Loans (it being understood that the
Incremental Amount shall not count towards the basket set forth in Section
2.14(a) of the Credit Agreement).
 
“Additional Term B-2 Lender” means a Person with an Additional Term B-2
Commitment to make Additional Term B-2 Loans to the Borrower on the Amendment
No. 3 Effective Date, which for the avoidance of doubt may be an existing Term
Lender.
 
“Additional Term B-2 Loan” means a Loan that is made pursuant to Section
2.01(d)(ii) of the Credit Agreement on the Amendment No. 3 Effective Date.
 
“Amendment No. 3” means Amendment No. 3 to this Agreement dated as of February
19, 2013.
 
“Amendment No. 3 Lead Arrangers” means Citigroup Global Markets Inc., JPMS and
UBS Securities LLC, each in its capacity as a joint lead arranger under
Amendment No. 3.
 
“Amendment No. 3 Effective Date” means February 19, 2013, the date on which all
conditions precedent set forth in Section 4 of Amendment No. 3 are satisfied.
 
“Exchanged Term B-1 Loan” means each Term B-1 Loan (or portion thereof) as to
which the Lender thereof has consented to exchange into an Exchange Term B-2
Loan and the Amendment No. 3 Lead Arrangers have allocated into an Exchange Term
B-2 Loan.
 
“Exchange Term B-2 Commitment” means, with respect to a Term Lender, the
agreement of such Term Lender to exchange the entire principal amount of its
Term B-1 Loans (or such lesser amount allocated to it by the Amendment No. 3
Lead Arrangers) for an equal principal amount of Exchange Term B-2 Loans on the
Amendment No. 3 Effective Date.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Exchange Term B-2 Lender” means a Person with an Exchange Term B-2 Commitment
to exchange Term B-1 Loans into Exchange Term B-2 Loans of the Borrower on the
Amendment No. 3 Effective Date, which for the avoidance of doubt may be an
existing Term Lender.
 
“Exchange Term B-2 Loan” means a Loan that is deemed made pursuant to Section
2.01(d)(i).
 
 “Incremental Amount” has the meaning given to such term in the definition of
“Additional Term B-2 Commitment.”
 
 “Non-Exchanged Term B-1 Loan” means each Term B-1 Loan (or portion thereof)
other than an Exchanged Term B-1 Loan.
 
“Term B-2 Loan” means any Exchange Term B-2 Loan or Additional Term B-2 Loan.
 
“Term B-2 Commitment” means any Exchange Term B-2 Commitment or Additional Term
B-2 Commitment, as such commitment may be (a) reduced from time to time pursuant
to Section 2.06 and (b) reduced or increased from time to time pursuant to
assignments by or to such Term Lender pursuant to an Assignment and Assumption.
 
(c)             All references to “Term B-1 Loan” and “Term B-1 Commitment” in
the Credit Agreement and the Loan Documents (other than in Sections 1 and 2 of
this Amendment) shall be deemed to be references to “Term B-2 Loan” and “Term
B-2 Commitment” respectively; provided that the foregoing shall not apply to any
such references contained in (i) the introductory paragraphs to the Credit
Agreement, (ii) the definition of “Transactions”, (iii) the definition of “Term
B Commitment”, (iv) the definition of “Term B-1 Commitment”, (v) Section 2.01(a)
and (vi) Section 2.06(b); provided, further that all references to “Term B-1
Loan” in Sections 2.09(c), 4.01(c), 10.07(b)(iii)(A)(iii) and in the definition
of “Equity Contribution” in Section 1.01 of the Credit Agreement shall be deemed
to be references to “Term B Loan”.
 
(d)             Clause (a) of the definition of “Applicable Rate” in Section
1.01 of the Credit Agreement is hereby amended by deleting such clause in its
entirety and replacing it with the following:
 
“(a)           with respect to Term B-2 Loans, (i) 3.75% for Eurodollar Rate
Loans, and (ii) 2.75% for Base Rate Loans, and”
 
(e)             Clause (b) of the definition of “Applicable Rate” in Section
1.01 of the Credit Agreement is hereby amended by deleting such clause in its
entirety and replacing it with the following:
 
 
-4-

--------------------------------------------------------------------------------

 
 
“(b)           (i) until delivery of financial statements for the first full
fiscal quarter ending after the Amendment No.3 Effective Date pursuant to
Section 6.01, (A) for Eurodollar Rate Loans that are Revolving Credit Loans,
3.75%, (B) for Base Rate Loans that are Dollar Revolving Credit Loans, 2.75%,
(C) for Letter of Credit fees, 3.75%  and (D) for commitment fees, 0.50%, and
(ii) thereafter, the following percentages per annum, based upon the Senior
Secured Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
 
Applicable Rate
Pricing
Level
Senior Secured Net
Leverage Ratio
Eurodollar
Rate for
Revolving
Credit Loans
and Letter of
Credit Fees
Base Rate for
Revolving
Credit Loans
Commitment
Fee Rate
1
> 3.00 to 1.0
3.75%
2.75%
0.50%
2
< 3.00 to 1.0
3.50%
2.50%
0.25%

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Senior Secured Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply, in each case as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and in each case shall remain in effect until the date on which such Compliance
Certificate is delivered.”
 
(f)           Section 2.01 of the Credit Agreement is hereby amended by adding
the following paragraph (d) to such Section:
 
“(d)         (i) Subject to the terms and conditions set forth herein and set
forth in Amendment No. 3, each Term Lender severally agrees to exchange its
Exchanged Term B-1 Loans for a like principal amount of  Exchange Term B-2 Loans
denominated in Dollars on the Amendment No. 3 Effective Date.  Amounts borrowed
under this Section 2.01(d)(i) and repaid or prepaid may not be reborrowed.
Exchange Term B-2 Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.  All Term B-2 Loans made on the Amendment No. 3
Effective Date will have the Type of Loan and Interest Period specified in the
Request for Credit Extension delivered in connection therewith (notwithstanding
the required periods set forth in the definition of Interest Period).
 
 
-5-

--------------------------------------------------------------------------------

 
 
(ii)  Subject to the terms and conditions set forth herein and set forth in
Amendment No. 3, each Additional Term B-2 Lender severally agrees to make an
Additional Term B-2 Loan denominated in Dollars to the Borrower on the Amendment
No. 3 Effective Date in the principal amount equal to its Additional Term B-2
Commitment on the Amendment No. 3 Effective Date.  The Borrower shall prepay the
Non-Exchanged Term B-1 Loans with a like amount of the gross proceeds of the
Additional Term B-2 Loans, concurrently with the receipt thereof.  Amounts
borrowed under this Section 2.01(d)(ii) and repaid or prepaid may not be
reborrowed. Additional Term B-2 Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein. All Term B-2 Loans made on the Amendment No.
3 Effective Date will have the Type of Loan and Interest Period specified in the
Request for Credit Extension delivered in connection therewith (notwithstanding
the required periods set forth in the definition of Interest Period).
 
(iii)  The Borrower shall pay to the Term Lenders substantially concurrently
with the effectiveness of Amendment No. 3, all accrued and unpaid interest on
the Term Loans to, but not including, the Amendment No. 3 Effective Date on such
Amendment No. 3 Effective Date.
 
(iv)  The Term B-2 Loans shall have the same terms as the Term B-1 Loans, as set
forth in the Credit Agreement and Loan Documents before giving effect to
Amendment No. 3, except as modified by Amendment No. 3; it being understood that
the Term B-2 Loans (and all principal, interest and other amounts in respect
thereof) will constitute “Obligations” under the Credit Agreement and the other
Loan Documents and shall have the same rights and obligations under the Credit
Agreement and Loan Documents as the Term B-1 Loans,  prior to the Amendment
No. 3 Effective Date.
 
(g)           The last two sentences of Section 2.06(b) of the Credit Agreement
are hereby deleted in their entirety and replaced with the following:
 
   “The Exchange Term B-2 Commitment of each Exchange Term B-2 Lender shall be
automatically and permanently reduced to $0 upon the exchange of the Exchanged
Term B-1 Loans held by such Exchange Term B-2 Lender into Exchange Term B-2
Loans pursuant to Section 2.01(d)(i). The Additional Term B-2 Commitment of each
Additional Term B-2 Lender shall be automatically and permanently reduced to $0
upon the making of such Additional Term B-2 Loan pursuant to Section
2.01(d)(ii).”
 
(h)           Section 2.07(a) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:
 
 
-6-

--------------------------------------------------------------------------------

 
 
“(a) Term Loans.  The Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders (i) on the last Business Day of each
March, June, September and December commencing with last Business Day of March
2013, an aggregate principal amount equal to 0.25% of the aggregate principal
amount of all Term B-2 Loans outstanding on the Amendment No. 3 Effective Date
(which payments shall be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.05 (including,
for the avoidance of doubt, the application of prepayments which reduce the
payments made prior to the Amendment No. 3 Effective Date)  and (ii) on the
Maturity Date for the Term B-2 Loans, the aggregate principal amount of all Term
B-2 Loans outstanding on such date.”
 
(i)           Section 7.10 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and replacing it with the following:
 
“Section 7.10.  Use of Proceeds.  Use the proceeds (a) of any Borrowing on the
Closing Date, whether directly or indirectly, in a manner inconsistent with the
uses set forth in the preliminary statements to this Agreement and after the
Closing Date use the proceeds of any Borrowing for any purpose other than
general corporate purposes and working capital needs and (b) with respect to
Term B-2 Loans (including the Incremental Amount), for any purpose other than to
refinance the Term B-1 Loans and to pay fees and expenses in connection
thereto.”
 
Section 2.                      Other Amendments to Credit Agreement.
 
Effective as of the Amendment No. 3 Effective Date, the Required Lenders after
giving effect to the exchange of Term B-1 Loans into Term B-2 Loans and the
borrowing of the Additional Term B-2 Loans hereby agree as follows:
 
(a)           Article I of the Credit Agreement is hereby amended by adding a
new Section 1.12 immediately following Section 1.11 as follows:
 
“SECTION 1.12.                                Guaranties of Hedging
Obligations.  Notwithstanding anything else to the contrary in any Loan
Document, no Loan Party shall be required to guarantee or provide security for
Excluded Swap Obligations, and any reference in any Loan Document with respect
to such Loan Party guaranteeing or providing security for the Obligations shall
be deemed to be all Obligations other than the Excluded Swap Obligations.”
 
(b)           The following defined terms shall be added to Section 1.01 of the
Credit Agreement in alphabetical order:
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), as amended from time to time and any successor statute.
 
 
-7-

--------------------------------------------------------------------------------

 


“Excluded Swap Obligation” means, with respect to any Guarantor at any time, any
Swap Contract, if, and to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Contract (or any guarantee thereof) is illegal at such time
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act.


“Financial Covenant Event of Default” has the meaning specified in Section
8.01(b).
 
“Guaranteed Obligations” has the meaning specified in Section 1.02 of the
Guaranty.
 
“Qualified ECP Loan Party” means, in respect of any Swap Contract, each Loan
Party that has total assets exceeding $10,000,000 at the time such Swap Contract
is incurred.


(c)           Section 4.02(b) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:
 
“No Default shall exist, or would result from such proposed Credit Extension or
from the application of the proceeds therefrom; provided, that if the Compliance
Certificate for the most recently ended fiscal quarter for which a Compliance
Certificate either has been or was required to have been delivered pursuant to
Section 6.02(a), does not include a calculation of the covenant in Section
7.13(a) because the covenant in Section 7.13(a) was not required to be tested as
of the last day of such fiscal quarter, the obligations of each Revolving Credit
Lender to make Revolving Credit Loans and each L/C Issuer to issue Letters of
Credit shall be subject to delivery to the Administrative Agent for prompt
further distribution to each Revolving Credit Lender or L/C Issuer, as
applicable, of the calculation of the covenant in Section 7.13(a) as of the last
day of such fiscal quarter demonstrating compliance with the Financial Covenant
as of the last day of such fiscal quarter (on an actual, and not a pro forma,
basis as of the last day of such fiscal quarter and not giving effect to any
transaction, including any Credit Extension, thereafter).”
 
(d)           Section 6.01(a) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:
 
 
-8-

--------------------------------------------------------------------------------

 
 
“as soon as available, but in any event within ninety (90) days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income, shareholders’ equity and cash flows for such
fiscal year together with related notes thereto and a customary “management’s
discussion and analysis” section describing results of operations, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Grant Thornton LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall (i) be prepared in accordance with generally
accepted auditing standards and (ii) shall not be subject to any “going concern”
or like qualification or exception (except as may be required as a result of the
impending maturity of any Indebtedness, including the Loans hereunder) or any
qualification or exception as to the scope of such audit; provided that, the
requirement in clause (ii) may be waived by the Required Revolving Credit
Lenders so long as such “going concern” or like qualification or exception is
solely attributable to a breach of the covenant set forth in Section 7.13(a);”
 
(e)           Section 6.02(a) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and replacing it with the following:
 
“no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) (but only with respect to fiscal years ending
after May 31, 2011) and (b), a duly completed Compliance Certificate signed by a
Financial Officer of the Borrower (which shall set forth reasonably detailed
calculations of compliance with the covenant in Section 7.13(a) only if
compliance with the covenant set forth in Section 7.13(a) is required as of the
end of the period to which such financial statements referred to in Section
6.01(a) and Section 6.01(b), as applicable, relate, demonstrating compliance
with Section 7.13(a)); provided that, if such Compliance Certificate
demonstrates an Event of Default due to a Financial Covenant Event of Default
that has not been cured prior to such time, the Borrower may deliver, to the
extent permitted by Section 8.04, prior to or together with such Compliance
Certificate, a Notice of Intent to Cure such Event of Default;
 
(f)           Section 6.11 of the Credit Agreement is hereby amended by adding
the following paragraph (c) to such Section:


“(c) Each Qualified ECP Loan Party, jointly and severally, hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by any other Loan Party hereunder to
honor all of such Loan Party’s obligations under this Agreement in respect of
Swap Contracts (provided, however, that each Qualified ECP Loan Party shall only
be liable under this Section 6.11(c) for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
6.11(c), or otherwise under this Agreement, voidable under applicable law,
including applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Loan Party under this Section 6.11(c) shall remain in full force and effect
until all of the Guaranteed Obligations and all other amounts payable under this
Agreement shall have been paid in full and all Commitments have terminated or
expired or been cancelled. Each Qualified ECP Loan Party intends that this
Section 6.11(c) constitute, and this Section 6.11(c) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.”
 
 
-9-

--------------------------------------------------------------------------------

 
 
(g)           Section 7.13 of the Credit Agreement is hereby amended by deleting
Section 7.13 in its entirety and replacing it with the following:
 
  “SECTION 7.13.                 Financial Covenant.
 
  (a)           If on the last day of any Test Period (commencing with the first
full fiscal quarter after the Amendment No. 3 Effective Date and, for the
avoidance of doubt, excluding any earlier Test Periods) there are any
outstanding Revolving Credit Loans, Swing Line Loans or Letters of Credit
(excluding undrawn Letters of Credit to the extent Cash Collateralized), permit
the Senior Secured Net Leverage Ratio as of the last day of such Test Period to
be greater than the ratio set forth below opposite the last fiscal quarter of
such Test Period (such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent pursuant to
Section 6.01(a) and Section 6.01(b) for such Test Period):
 
Fiscal Year
First
Quarter
Second
Quarter
Third
Quarter
Fourth
Quarter
2012
n/a
n/a
5.25 to 1.00
5.25 to 1.00
2013 and thereafter
5.25 to 1.00
5.25 to 1.00
5.25 to 1.00
5.25 to 1.00

 
  (b)  The provisions of this Section 7.13 are for the benefit of the Revolving
Credit Lenders only and, notwithstanding anything in Section 10.01 to the
contrary, the Required Facility Lenders for the applicable Revolving Credit
Facilities may amend, waive or otherwise modify this Section 7.13 or the defined
terms used solely for purposes of this Section 7.13 or waive any Financial
Covenant Event of Default or Event of Default resulting from a breach of this
Section 7.13 without the consent of any Lenders other than the Required Facility
Lenders for the applicable Revolving Credit Facilities in accordance with the
provisions of Section 10.01(g).”
 
 
-10-

--------------------------------------------------------------------------------

 
 
(h)           Section 8.01 of the Credit Agreement is hereby amended by deleting
clause (b) thereof in its entirety and replacing it with the following:
 
   “(b)      Specific Covenants.  The Borrower, any Restricted Subsidiary or, in
the case of Section 7.14, Holdings, fails to perform or observe any term,
covenant or agreement contained in Section 6.03(a) or Article VII; provided
that, a Default by the Borrower under Section 7.13(a) (a “Financial Covenant
Event of Default”) shall not constitute an Event of Default with respect to any
Term Loans or Term Commitments unless and until the Required Revolving Credit
Lenders shall have terminated their Revolving Credit Commitments and declared
all amounts outstanding under the Revolving Credit Facilities to be due and
payable pursuant to Section 8.02 without rescinding such declaration; provided,
further, that a Default by the Borrower under Section 7.13(a) is subject to cure
pursuant to Section 8.04; or”
 
(i)           Section 8.02 of the Credit Agreement is hereby amended by adding
the following as a new paragraph to such Section at the end of such Section:
 
“Notwithstanding the foregoing, if the only Event of Default then having
occurred and continuing is a Financial Covenant Event of Default, the
Administrative Agent may with the consent of, and shall at the request of, the
Required Revolving Credit Lenders take any of the foregoing actions solely as
they relate to the Revolving Credit Lenders (versus the Lenders), the Revolving
Credit Commitments (versus the Commitments), the Revolving Credit Loans and the
Swing Line Loans (versus the Loans), and the Letters of Credit.”
 
(j)           The references to “a Event of Default under Section 7.13” or “any
Event of Default under Section 7.13” in Section 8.04 of the Credit Agreement are
hereby replaced with “a Financial Covenant Event of Default” and “any Financial
Covenant Event of Default” respectively.
 
(k)           Section 1.02 to the Guaranty is hereby amended by deleting the
definition of “Guaranteed Obligations” in its entirety and replacing it with the
following:
 
““Guaranteed Obligations” means the “Obligations” as defined in the Credit
Agreement, excluding, with respect to any Guarantor at any time, Excluded Swap
Obligations with respect to such Guarantor at such time.”
 
(l)           Article II of the Guaranty is hereby amended by adding the
following paragraph as new Section 2.07:
 
 
-11-

--------------------------------------------------------------------------------

 
 
“Section 2.07. Keepwell.


Each Qualified ECP Loan Party, jointly and severally, hereby absolutely,
unconditionally and  irrevocably undertakes to provide such funds or other
support as may be needed from time to time by any other Loan Party hereunder to
honor all of such Loan Party’s obligations under this Guaranty in respect of
Swap Contracts (provided, however, that each Qualified ECP Loan Party shall only
be liable under this Section 2.07 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
2.07, or otherwise under this Guaranty, voidable under applicable law, including
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Loan Party under
this Section 2.07 shall remain in full force and effect until all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full and all Commitments have terminated or expired or been
cancelled. Each Qualified ECP Loan Party intends that this Section 2.07
constitute, and this Section 14 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”
 
Section 3.                      Representations and Warranties.
 
Each Loan Party represents and warrants to the Lenders as of the date hereof and
the Amendment No. 3 Effective Date that:
 
(a)           Before and after giving effect to this Amendment, the
representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document shall
be true and correct in all material respects on and as of the Amendment No. 3
Effective Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective date.
 
(b)           At the time of and after giving effect to this Amendment, no
Default shall exist, or would result from the Amendment and related Credit
Extension or from the application of the proceeds therefrom.
 
Section 4.                      Conditions to Effectiveness.
 
This Amendment shall become effective on the date on which each of the following
conditions is satisfied:
 
 
-12-

--------------------------------------------------------------------------------

 
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles or electronic copies (followed promptly by
originals) unless otherwise specified:
 
(1)           counterparts of this Amendment executed by (A) each Loan Party and
(B) the Administrative Agent;
 
(2)           Consents to this Amendment executed by the Required Lenders; and
 
(3)           a Note executed by the Borrower in favor of each Lender requesting
a Note at least two (2) Business Days prior to the Amendment No. 3 Effective
Date, if any.
 
(b)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles or electronic copies (followed promptly by
originals) unless otherwise specified;
 
(1)           an opinion of (i) Ropes & Gray LLP, New York counsel to the Loan
Parties and (ii) Bryan Cave LLP, Georgia counsel to the Loan Parties, each dated
the Amendment No. 3 Effective Date and addressed to the Administrative Agent and
the Lenders, in a form reasonably satisfactory to the Administrative Agent;
 
(2)           (A) certificates of good standing (to the extent such concept
exists in such Loan Party’s state of organization) from the applicable secretary
of state of the state of organization of each Loan Party, and (B) a certificate
of a Responsible Officer of each Loan Party dated the Amendment No. 3 Effective
Date and certifying (I) to the effect that (w) attached thereto is a true and
complete copy of the certificate or articles of incorporation or organization
such Loan Party certified as of a recent date by the secretary of state of the
state of its organization, or in the alternative, certifying that such
certificate or articles of incorporation or organization have not been amended
since the Closing Date, and that such certificate or articles are in full force
and effect, (x) attached thereto is a true and complete copy of the by-laws or
operating agreements of each Loan Party as in effect on the Amendment No. 3
Effective Date, or in the alternative, certifying that such by-laws or operating
agreements have not been amended since the Closing Date and (y) attached thereto
is a true and complete copy of resolutions duly adopted by the board of
directors of each Loan Party authorizing the execution, delivery and performance
of the Loan Documents to which such Loan Party is a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, and (II) as to the incumbency and specimen signature of each officer
executing any Loan Document on behalf of any Loan Party and signed by another
officer as to the incumbency and specimen signature of the Responsible Officer
executing the certificate pursuant to this clause (B); and
 
 
-13-

--------------------------------------------------------------------------------

 
 
(3)           a certificate signed by a Responsible Officer of the Borrower
certifying that (x) before and after giving effect to this Amendment, the
representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document shall
be true and correct in all material respects on and as of the Amendment No. 3
Effective Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective date and
(y) at the time of and after giving effect to this Amendment, no Default shall
exist, or would result from the Amendment and related Credit Extension or from
the application of the proceeds therefrom.
 
(c)           Receipt of consents to this Amendment from Term Lenders and
receipt of a Joinder Agreement executed by one or more Additional Term B-2
Lenders such that the aggregate principal amount of the Exchanged Term B-1 Loans
plus the aggregate principal amount of the Additional Term B-2 Commitments shall
equal the aggregate principal amount of the outstanding Term B-1 Loans
immediately prior to the effectiveness of this Amendment plus the Incremental
Amount.
 
(d)           The Borrower shall have paid to the Administrative Agent, for the
ratable account of the Term Lenders on the Amendment No. 3 Effective Date, (i)
all accrued and unpaid interest on the Term B-1 Loans to, but not including, the
Amendment No. 3 Effective Date on the Amendment No. 3 Effective Date and (ii)
the prepayment premium of 1.00% of the amount of Term B-1 Loans held by such
Term Lender immediately prior to giving effect to this Amendment (and excluding,
for the avoidance of doubt, any loans that may be incurred pursuant to Amendment
No. 2) as contemplated by Section 2.05(a)(v) of the Credit Agreement.
 
(e)           All fees and expenses due to the Administrative Agent, the Lead
Arrangers and the Lenders (including, without limitation, pursuant to Section 6
hereof) required to be paid on the Amendment No. 3 Effective Date and invoiced
at least two (2) Business Days prior to the Amendment No. 3 Effective Date shall
have been paid.
 
(f)           To the extent reasonably requested by an Additional Term B-2
Lender in writing not less than five (5) Business Days prior to the Amendment
No. 3 Effective Date, the Administrative Agent shall have received, prior to the
effectiveness of this Amendment, all documentation and other information with
respect to the Borrower required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(g)           The Administrative Agent shall have received a Request for Credit
Extension not later than 1:00 p.m. on the Business Day prior to the date of the
proposed Credit Extension.
 
With respect to the Amendment in Sections 1(e) only, in addition to subsections
(a) through (g) above, the effectiveness of the provisions set forth in Section
1(e) shall be conditioned upon the delivery by each Revolving Credit Lender to
the Administrative Agent of a Consent to this Amendment.
 


 
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 1 Effective Date and such notice shall be conclusive and binding.
 
Section 5.                      Waivers.
 
The Required Lenders and Administrative Agent agree that the Borrower may
deliver a Request for Credit Extension pursuant to Section 4.02 of the Credit
Agreement not later than 1:00 p.m. on the Business Day prior to the date of the
proposed Credit Extension (in lieu of three Business Days).  The Required
Lenders and Administrative Agent waive the requirement for delivery of a
prepayment notice pursuant to Section 2.05 of the Credit Agreement.  Each Lender
delivering a Consent to this Amendment hereby waives the payment of any breakage
loss or expense under Section 3.05 of the Credit Agreement in connection with
the exchange of Term B-1 Loans into Exchange Term B-2 Loans.
 
Section 6.                      Expenses.
 
The Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket expenses incurred by it in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel llp, counsel for the Administrative Agent.
 
Section 7.                      Counterparts.
 
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Amendment.
 
Section 8.                      Governing Law and Waiver of Right to Trial by
Jury.
 
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.  The jurisdiction and waiver of right to trial by jury
provisions in Section 10.15 and 10.16 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.
 
 
-15-

--------------------------------------------------------------------------------

 
 
Section 9.                      Headings.
 
The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.
 
Section 10.                   Reaffirmation.
 
Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations (including, without limitation, in respect of the Term B-2 Loans)
under the Guaranty, as applicable, and its grant of Liens on the Collateral to
secure the Obligations (including, without limitation, in respect of the Term
B-2 Loans) pursuant to the Collateral Documents.
 
Section 11.                   Effect of Amendment; References to the Credit
Agreement.
 
Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  All references to the Credit Agreement in
any document, instrument, agreement, or writing shall from and after the
Amendment No. 3 Effective Date be deemed to refer to the Credit Agreement as
amended hereby, and, as used in the Credit Agreement, the terms “Agreement,”
“herein,” “hereafter,” “hereunder,” “hereto” and words of similar import shall
mean, from and after the Amendment No. 3 Effective Date, the Credit Agreement as
amended hereby.
 
Section 12.                   Lender Signatures.
 
Each Lender that executes a signature page to this Amendment (including, for the
avoidance of doubt, by executing a Consent or Joinder) shall be deemed to have
approved this Amendment.  Each Lender signatory to this Amendment agrees that
such Lender shall not be entitled to receive a copy of any other Lender’s
signature page to this Amendment, but agrees that a copy of such signature page
may be delivered to the Borrower and the Administrative Agent.
 


[Remainder of page left intentionally blank]
 
 
-16-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 

  IVD INTERMEDIATE HOLDINGS B INC.,
as Holdings
 
By: /s/ William A. Hawkins III                       
       William A. Hawkins III
       President and CEO
 
 
IMMUCOR, INC.,
as the Borrower
 
By: /s/ William A. Hawkins III                       
       William A. Hawkins III
       President and CEO
 
 
BIOARRAY SOLUTIONS LTD.,
as a Subsidiary Guarantor
 
By: /s/ William A. Hawkins III                       
       William A. Hawkins III
       President and CEO

 
 
[SIGNATURE PAGE TO AMENDMENT NO.3]
 
 

--------------------------------------------------------------------------------

 
 

  CITIBANK, N.A.,
as Administrative Agent,
 
By: /s/ David Leland                                      
       David Leland
       Vice President
 
 
CITIGROUP GLOBAL MARKETS INC.,
as Lead Arranger,
 
By: /s/ David Leland                                      
       David Leland
       Vice President
 
 
J.P. MORGAN SECURITIES LLC,
as Lead Arranger,
 
By: /s/ Uri Birkenfeld                                      
       Uri Birkenfeld
       Vice President
 
 
UBS SECURITIES LLC,
as Lead Arranger,
 
By: /s/ Lana Gifas                                             
       Lana Gifas
       Attorney-in-Fact
 
By: /s/ David Urban                                        
       David Urban
       Attorney-in-Fact

 
 
[SIGNATURE PAGE TO AMENDMENT NO.3]
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
CONSENT TO AMENDMENT NO. 3
 
CONSENT TO AMENDMENT NO. 3 (this “Consent”) to Amendment No. 3 (“Amendment”),
dated as of February [  ], 2013 (this “Amendment”), by and among IMMUCOR, INC.,
a Georgia corporation (the “Borrower”), IVD INTERMEDIATE HOLDINGS B INC., a
Delaware corporation (“Holdings”), the Subsidiary Guarantor, CITIGROUP GLOBAL
MARKETS INC., J.P. MORGAN SECURITIES LLC AND UBS SECURITIES LLC (collectively,
the “Lead Arrangers”), and CITIBANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement, dated as of
August 19, 2011 (as amended on August 21, 2012 and February 19, 2013 and as
further amended, restated, modified or supplemented from time to time, the
“Credit Agreement”), among the Borrower, Holdings, Citibank, N.A., as
administrative agent and as collateral agent under the Loan Documents, Swing
Line Lender and L/C Issuer, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and the other
parties from time to time party thereto.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Amendment.
 
Existing Term Lenders
 
The undersigned Term Lender hereby irrevocably and unconditionally approves the
Amendment and consents as follows:
 
                Cashless Settlement Option
 
 
o
to convert 100% of the outstanding principal amount of the Term B-1 Loan  held
by such Lender (or such lesser amount allocated to such Lender by the Lead
Arrangers) into a Term B-2 Loan in a like principal amount

 
Revolving Credit Lenders
 
 
o
The undersigned Revolving Credit Lender hereby irrevocably and unconditionally
consents to the Amendment.

 
 

  Date:  February __, 2013
 
________________________________________,
as a Lender (type name of the legal entity)
 


 
By:                                                                                        
        Name:
        Title:

 
 
 

--------------------------------------------------------------------------------

 
 
 

  If a second signature is necessary:
 
 
By:                                                                                        
        Name:
        Title:

 
 
A-2

--------------------------------------------------------------------------------

 
EXHIBIT B
 
 
 
JOINDER AGREEMENT
 
JOINDER AGREEMENT, dated as of Feburary 19, 2013 (this “Agreement”), by and
among [ADDITIONAL TERM B-2 LENDER] (each, an “Additional Term B-2 Lender” and,
collectively, the “Additional Term B-2 Lenders”), Immucor, Inc. (the
“Borrower”), and CITIBANK, N.A. (the “Administrative Agent”).
 
RECITALS:
 
WHEREAS, reference is hereby made to the Credit Agreement, dated as of August
19, 2011, as amended by Amendment No. 1 dated as of August 21, 2012 and
Amendment No. 3 dated as of February 19, 2013 (“Amendment No. 3”) (as further
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), among the Borrower, IVD Intermediate Holdings B Inc., a Delaware
corporation (“Holdings”), Citigroup Global Markets Inc., J.P. Morgan Securities
LLC and UBS Securities LLC (collectively, the “Lead Arrangers”), Citibank, N.A.,
as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer, and
each lender from time to time party thereto (capitalized terms used but not
defined herein having the meaning provided in the Credit Agreement);
 
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Additional Term B-2 Commitments (the “Additional Term B-2
Commitments”) with Additional Term B-2 Lenders (which, for the avoidance of
doubt, may be existing Term Lenders); and
 
WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Term B-2 Lenders shall become Lenders pursuant to one or more joinder
agreements;
 
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
 
Each Additional Term B-2 Lender hereby irrevocably and unconditionally approves
Amendment No. 3 to the Credit Agreement and agrees to provide the Additional
Term B-2 Commitment set forth on its signature page hereto pursuant to and in
accordance with Section 2.01(d) of the Credit Agreement.  The Additional Term
B-2 Commitments provided pursuant to this Agreement shall be subject to all of
the terms in the Credit Agreement and to the conditions set forth in the Credit
Agreement, and shall be entitled to all the benefits afforded by the Credit
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents. For the avoidance of doubt, each
Additional Term B-2 Lender hereby consents to Amendment No. 2 to the Credit
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Each Additional Term B-2 Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Additional Term B-2 Commitments provided pursuant
to this Agreement shall constitute Term B-2 Commitments for all purposes of the
Credit Agreement and the other applicable Loan Documents.  Each Additional Term
B-2 Lender hereby agrees to make an Additional Term B-2 Loan to the Borrower in
an amount equal to its Additional Term B-2 Commitment on the Amendment No. 3
Effective Date in accordance with Section 2.01(d) of the Credit Agreement.
 
Each Additional Term B-2 Lender (i) confirms that it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01(a) and (b) thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Lead Arrangers or any
other Additional Term B-2 Lender or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.
 
Upon (i) the execution of a counterpart of this Agreement by each Additional
Term B-2 Lender, the Administrative Agent and the Borrower and (ii) the delivery
to the Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Additional Term B-2 Lenders shall become Lenders under the Credit Agreement and
shall have the respective Additional Term B-2 Commitment set forth on its
signature page hereto, effective as of the Amendment No. 3 Effective Date.
 
For each Additional Term B-2 Lender, delivered herewith to the Administrative
Agent or the Borrower, as applicable, are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Additional Term B-2 Lender may be required to deliver to the Administrative
Agent or the Borrower, as applicable, pursuant to Section 3.01 of the Credit
Agreement.
 
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.
 
This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
 
 
B-2

--------------------------------------------------------------------------------

 
 
If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Agreement.
 
 
B-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.
 

  [NAME OF ADDITIONAL TERM B-2 LENDER]
 
By:                                                                                        
        Name:
        Title:
 
If a second signature is necessary:
 
By:                                                                                        
        Name:
        Title:
 
Additional Term B-2 Commitments:
 
$                                                                                           
 
IMMUCOR, INC.
 
By:                                                                                        
        Name:
        Title:

 
 
B-4

--------------------------------------------------------------------------------

 
 

 
Accepted:
 
CITIBANK, N.A.,
as Administrative Agent
 
 
By:                                                                                        
        Name:
        Title:

 

B-5


 

 